Citation Nr: 1533882	
Decision Date: 08/07/15    Archive Date: 08/20/15	

DOCKET NO.  10-12 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chondromalacia patella of the right knee, to include as secondary to chondromalacia patella of the left knee.  

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee from July 16, 2010.  

3.  Entitlement to an evaluation in excess of 10 percent for right ankle instability prior to January 26, 2013.  

4.  Entitlement to an evaluation in excess of 10 percent for flat feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1997.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of July 2009 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, as well as a June 2013 decision by the Appeals Management Center (AMC) in Washington, D.C.  

In January 2013, the Board denied entitlement to evaluations in excess of 10 percent each prior to July 17, 2010 for chondromalacia patella of the left knee, right ankle instability, and flat feet.  At that same time, the Board remanded the issues of entitlement to evaluations in excess of 10 percent each from July 17, 2010 for chondromalacia patella of the left knee, right ankle instability, and flat feet.  

In July 2013, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand, and ordered that the portion of the Board's January 2013 decision which denied entitlement to ratings in excess of 10 percent each for chondromalacia patella of the left knee, right ankle instability, and flat feet prior to July 17, 2010 be remanded for action consistent with the terms of the Joint Motion.  

In a March 2014 decision, the Board denied entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee prior to February 23, 2010, but awarded a 20 percent evaluation for that same disability during the period from February 23 to July 15, 2010.  At that same time, the Board denied entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee from July 16, 2010, and likewise denied entitlement to an evaluation in excess of 20 percent for right ankle instability from January 26, 2013.  Finally, the Board remanded for additional development the issue of entitlement to service connection for a right knee disability (to include as secondary to left knee chondromalacia patella), as well as the questions of entitlement to an increased evaluation for flat feet, and an evaluation in excess of 10 percent for right ankle instability prior to January 26, 2013.  

In an August 2014 Order, the United States Court of Appeals for Veterans Claims (Court) remanded that part of the Board's March 2014 decision which denied entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee from July 16, 2010 for action consistent with a Joint Motion for Partial Remand dated that same month.  In pertinent part, the parties to the August 2014 Joint Motion found that the Board in March 2014 erred in not properly considering whether the appellant was entitled to a separate disability rating under the provisions of 38 C.F.R § 4.71a, Diagnostic Code 5257 (this diagnostic code addresses the nature and extent of any lateral instability or recurrent subluxation) for her left knee disability effective from July 16, 2010.  Moreover, the parties to the Joint Motion found that the Board failed to provide an analysis as to the relevant regulatory provisions in case law regarding functional impairment in determining the appropriate evaluation for the Veteran's service-connected left knee disability.  

In March 2014, the Board had found that the Veteran was not entitled to a disability evaluation in excess of 10 percent for her left knee disability from July 16, 2010 (the date of a VA examination) based upon a range of motion from 0 to 40 degrees.  The parties to the Joint Motion, however, found that the Board failed to adequately address certain clinical findings and/or statements by the Veteran regarding the presence of both arthritis and instability in her left knee.  Moreover, the parties found that March 2014 decision failed to address the regulatory provisions with regard to musculoskeletal disorders [such as 38 C.F.R. §§ 4.40 (functional loss) and 4.45 (joints)] in determining the appropriate evaluation for the Veteran's service-connected left knee disability.  

In January 2015, the Veteran's case was once again remanded for additional development.  At that time, it was noted that the issues of entitlement to an increased evaluation for flat feet and an evaluation in excess of 10 percent for right ankle instability prior to January 26, 2013, which had been remanded by the Board in March 2014, remained in remand status, and that the instructions set forth at the time of the March 2014 remand (which will be repeated below) remained in effect.  

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


REMAND

A review of the record in this case continues to raise some question not only as to the exact nature and etiology of the Veteran's claimed right knee disability, but also as to the severity of her service-connected left knee chondromalacia patella and flat feet, and the severity of her service-connected right ankle instability prior to January 26, 2013.  

At the time of the aforementioned January 2015 remand, it was requested that the Veteran be afforded an additional VA orthopedic examination, following which the examining physician was to have offered an opinion as to whether any clinically-identifiable right knee disability had been aggravated, either alone or in combination, by the Veteran's service-connected chondromalacia patella of the left knee and right ankle instability.  While it is true that, in March 2015, the Veteran was afforded the requested orthopedic examination that examination failed to provide a "full and complete" opinion.  More specifically, while following the examination, the examiner indicated that the Veteran's right knee disability was not causally related to her service-connected left knee disability, he failed to provide an opinion as to whether it is at least as likely as not that the Veteran's left knee and right ankle instabilities, in combination, caused or contributed in any way to the Veteran's right knee disability.  Such an opinion is necessary prior to a final adjudication of the Veteran's claim for service connection.  

Turning to the issues of entitlement to an increased evaluation for flat feet, and an evaluation in excess of 10 percent for right ankle instability prior to January 26, 2013, the March 2014 remand requested that further development be undertaken prior to a final adjudication of both of those claims.  As noted at the time of the Board's January 2015 remand, those issues remain in remand status, with the result that the instructions set forth in the March 2014 remand remain in effect.  Regrettably, based on a review of the file, it would appear that the requested development has yet to be undertaken.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders, and where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, an additional attempt will be made to obtain the requested development prior to a final adjudication of the Veteran's claims.  

Finally, as regards the Veteran's claim of entitlement to an increased evaluation for left knee chondromalacia patella from July 16, 2010 (and, by inference, the claim for service connection for a right knee disability), the Board notes that, since the time of issuance of the March 2015 supplemental statement of the case, additional service medical facility records, specifically, outpatient records showing treatment for the Veteran's right and left knee disabilities, which are clearly relevant to her current claims, have been added to the record.  Absent a waiver of consideration of these documents by the AOJ, which has not been submitted in this case, this evidence must be referred to the AOJ for initial review.  See 38 C.F.R. §§ 19.31, 19.38, 20.1304(c) (2014).  

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records dated since March 2015, the date of the most recent evidence of record, should be obtained and incorporated in the Veterans Benefits Management System (VBMS) electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the electronic file.  If the AOJ cannot locate such records identified by the Veteran, a notation to that effect should be included in the VBMS file.  In addition, the Veteran and her representative should be informed of any such problem.  

2.  The Veteran's entire VBMS electronic file should then be made available to the same VA physician who conducted her prior examinations of the right and left knees, and right ankle, or to another similarly qualified physician, should that physician be unavailable.  Following a review of the Veteran's entire electronic file, that physician must opine whether any currently diagnosed right knee disability is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected chondromalacia patella of the left knee and/or right ankle instability, either alone, or in combination.  

In addition, following a review of the Veteran's VBMS file, and, in particular, pertinent evidence dated prior to January 26, 2013, the examiner should provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of her service-connected right ankle disability.  The examiner should specifically comment regarding any and all limitation of motion (including additional limitation of motion following repetitive use resulting from pain, weakness, fatigue, a lack of endurance, and/or incoordination).  The examiner must additionally discuss factors associated with the Veteran's right ankle disability, such as objective indications of pain on pressure or manipulation.  Finally, the examiner must enquire as to whether the Veteran experiences flare-ups associated with her service-connected right ankle disability.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described, preferably, in terms of additional degrees of limitation of motion.  

3.  The Veteran should then be afforded an additional VA foot examination, to be conducted by a podiatrist, in order to more accurately determine the severity of her flat feet.  The Veteran is hereby notified that it is her responsibility to report for the examination, and to cooperate in the development of her claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to her last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the foot examination, the examining podiatrist must specifically comment as to whether, due solely to the Veteran's flat feet, she exhibits a weightbearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, as opposed to objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indications of swelling on use, and/or characteristic callosities.  In rendering this opinion, the examining podiatrist must attempt to differentiate symptomatology directly attributable to flat feet from that associated with plantar fasciitis, osteoarthritis, bunions, and/or diabetes.  

For every opinion offered, a complete rationale must be provided for that opinion, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  In addition, the examiners must specify in their reports that the VBMS electronic file, as well as the Veteran's Virtual VA file, has been reviewed.  

4.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  

5.  The AOJ should then readjudicate the Veteran's claim of entitlement to service connection for chondromalacia patella of the right knee (on both a direct and secondary basis), as well as her claims of entitlement to increased evaluations for chondromalacia patella of the left knee from July 16, 2010, right ankle instability prior to January 26, 2013, and flat feet.  

With the exception of the Veteran's claim of entitlement to an increased evaluation for right ankle instability prior to January 26, 2013, this readjudication must specifically take into account any and all evidence added to the record since the issuance of the March 2015 supplemental statement of the case.  Should any benefit sought on appeal remain denied, the Veteran and her representative must be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claims for benefits since March 2015.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

